Citation Nr: 0213524	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  95-10 354	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUE

Entitlement to an increased rating for service-connected left 
knee meniscectomy with degenerative joint disease rated as 20 
percent disabling prior to May 22, 2002.

(The issue of an increased rating for the left knee 
disability from May 22, 2002, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to June 
1952. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision by the RO in 
New York, New York, which denied an increased rating for left 
knee meniscectomy with degenerative joint disease 
(hereinafter left knee disability).  The veteran filed a 
notice of disagreement in May 1994, and after issuance of a 
statement of the case in February 1995, timely perfected an 
appeal.

The left knee has been previously rated under Diagnostic 
Codes 7804 and 5259, and the rating was increased to 20 
percent under diagnostic code 5257 by rating decision of 
April 1988.  In a July 2002 rating decision, the RO increased 
the rating from 20 percent to 30 percent under diagnostic 
code 5010-5261, effective from May 2002.  The new diagnostic 
code is applicable to arthritis demonstrated by limitation of 
motion of the affected part.

Inasmuch as a higher evaluation is available for the 
musculoskeletal disability, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
appeal continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Board will consider awarding evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28; see also Meeks v West, 12 Vet. App. 352 
(1999).

The Board is undertaking additional development on the issue 
of an increased rating for left knee disability currently 
evaluated as 30 percent disabling, for the period after May 
22, 2002, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R.  20.903.)  After giving notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.



FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
issue on appeal has been obtained.

2. For the period prior to May 22, 2002, the veteran's left 
knee disability was manifested by atrophy above the knee 
of 1 inch, flexion limited to 95 degrees and extension to 
0 degrees, x-ray evidence of advanced degenerative joint 
disease, and subjective complaints of occasional snapping 
back and going in reverse, severe pain and a slight limp.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 20 percent 
for the service-connected left knee disability, for the 
period prior to May 22, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991& Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5256, 5257, 5260, 5261, 5262 (2001); VAOPGCPREC 
9-98 (1998), 63 Fed. Reg. 56703 (1998); VAOPGCPREC 23-97 
(1997), 62 Fed. Reg. 63604 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has a history of left knee injury with 
meniscectomy, and arthritis confirmed by x-rays.  Service 
connection is in effect with a 20 percent rating under DC 
5257, that remained unchanged from April 1988.  In July 2002, 
the RO changed the diagnostic code to 5010-5261, and 
increased the rating to 30 percent.

Review of the record reveals that on VA examination in August 
1993, the veteran reported pain in the suprapatellar and 
infrapatellar areas of the left knee, worse in evenings and 
during cold weather.  He stated that occasionally his knee 
snaps back and goes in reverse.  He reported no locking or 
buckling, and no use of braces or other assistive devices, 
and was able to walk a couple of blocks with pain.  He took 
Ibuprofen 600 mg four times a day.

Objective examination revealed an 8 cm healed scar, medial 
joint line, left knee.  No effusion was noted, but there was 
a large calcified synovial bursa in the suprapatellar area.  
There was varus deformity of the left knee.  Anterior draw, 
Lachman and McMurray's tests were negative.  The girth of the 
knee measured 4 inches above the medial femoral condyle was 
15 inches on the left, and 16 inches on the right.

Range of motion testing revealed flexion to 95 degrees, and 
extension to 0 degrees.  X-rays showed advanced degenerative 
joint disease of the left knee, with ossified loose bodies of 
the left knee with synovitis and decreased range of motion; 
status post meniscectomy of the left knee by history.

By rating decision of January 1994, the RO denied an 
increased rating.  The veteran appealed.

In February 2002, the RO sent a letter to the veteran 
informing of the Veterans Claims Assistance Act of 2000 
(VCAA), and explaining the new duties of VA under the VCAA.  

In May 2002, the veteran underwent VA examination.  Based on 
this examination, the RO increased the rating under 
diagnostic code 5010-5261, to 30 percent disabling effective 
from May 2002.  Because the Board finds this examination 
inadequate for rating purposes, the issue of an increased 
rating greater than 30 percent after May 2002 is deferred 
pending further development and re-examination.



Duty to Assist

Preliminarily, the Board notes that during the pendency of 
this claim, the Veterans' Claims Assistance Act of 2000 
(VCAA) was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

For the period under review, the veteran has been provided 
with VA examination to determine the nature and extent of his 
disability.  He and his representative have been provided 
with statements of the case and supplemental statement(s) of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  In a February 2002 VCAA letter, the RO requested that 
the veteran supply information on medical providers who 
examined him, notified him of evidence still needed, and what 
he could do to assist with his claims, and what evidence he 
needed to substantiate his claim.  This letter gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  Additionally, the veteran's 
representative has been given the opportunity to submit 
written argument.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Rating Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations. 
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where entitlement to compensation has already been 
established, as in this case, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  However, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. 

Traumatic arthritis is rated as analogous to degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is rated on the limitation of motion 
of the affected joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

In addition, with any form of arthritis, additional 
considerations include painful motion, joint pain, 
instability, or malalignment, and objective indications of 
pain on pressure or manipulation, muscle spasm, crepitation, 
and active and passive range of motion. 38 C.F.R. § 4.59.  
The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under DC 5003 or DC 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability. VAOPGCPREC 9-98.

Finally, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, a 
separate rating may also be assigned for functional loss of 
the knee due to weakness, excess fatigability, 
incoordination, pain or pain on movement. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 38 C.F.R. 
§ 4.40.  The symptoms enunciated in 38 C.F.R. § 4.45, which 
include pain on movement and swelling and recognizes the knee 
as a major joint for purposes of rating disability from 
arthritis.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001) (Schedule).  

A 10 percent rating is assigned for slight recurrent 
subluxation or lateral instability (Diagnostic Code 5257), 
symptomatic state after removal of semi-lunar cartilage 
(Diagnostic Code 5259), leg flexion limited to 45 degrees 
(Diagnostic Code 5260), leg extension limited to 10 degrees 
(Diagnostic Code 5261), impairment of the tibia or fibula, by 
either nonunion or malunion, with slight knee disability 
(Diagnostic Code 5262) or genu recurvatum (Diagnostic Code 
5263).  

A 20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability (Diagnostic Code 5257), 
dislocated semilunar cartilage with frequent episodes of 
"locking" pain, and effusion into the joint (Diagnostic Code 
5258), leg flexion limited to 30 degrees (Diagnostic Code 
5260), leg extension limited to 15 degrees (Diagnostic Code 
5261) or impairment of the tibia or fibula, by either 
nonunion or malunion, with moderate knee disability 
(Diagnostic Code 5262).  

A 30 percent rating is warranted for ankylosis of the knee 
with favorable angle in full extension or slight flexion 
(Diagnostic Code 5256), severe recurrent subluxation or 
lateral instability (Diagnostic Code 5257), leg flexion 
limited to 15 degrees (Diagnostic Code 5260), leg extension 
limited to 20 degrees (Diagnostic Code 5261), or impairment 
of the tibia or fibula, by either nonunion or malunion, with 
marked knee disability (Diagnostic Code 5262).  

A 40 percent rating is warranted for ankylosis of the knee 
with unfavorable angle in flexion between 10 and 20 degrees 
(Diagnostic Code 5256), leg extension limited to 30 degrees, 
or impairment of the tibia or fibula by nonunion with loose 
motion requiring brace (Diagnostic Code 5262).  

Finally, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, a 
separate rating may also be assigned for functional loss of 
the knee due to weakness, excess fatigability, 
incoordination, pain or pain on movement. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 38 C.F.R. 
§ 4.40. 

A full range of motion of the knee is measured from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate I.

The Board must determine whether the weight of the evidence 
supports the veteran's claim(s) or is in relative equipoise, 
with the veteran prevailing in either event.  However, if the 
weight of the evidence is against his claim(s), the claim(s) 
must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  
Full range of motion of the knee is measured from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate I.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's left knee disability was evaluated during the 
period prior to May 22, 2002, as 20 percent disabling under 
DC 5257.

Analysis

Review of the evidence shows that in an August 1993 VA 
examination, the examiner noted that anterior Draw, Lachman 
and McMurray's tests were all negative.  Instability was not 
demonstrated.  However, the girth of the muscle above the 
medial femoral condyle was one inch less than the right knee, 
showing decreased muscle size.  The veteran reported only 
being able to walk a few blocks without pain.  The Board 
finds that the overall evidence with consideration of the 
veteran's subjective complaints of instability and pain (the 
latter supported by adequate pathology) warranted two 10 
percent ratings:  one for subjective complaints of 
instability, and one for arthritis with pain on motion.  As a 
single 20 percent rating is technically a greater benefit 
under some circumstances, the Board will not disturb the 
rating that was in effect prior to May 22, 2002.l

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual, with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

Accordingly, the Board finds that the evidence supports no 
more than a 20 percent disability rating for left knee 
disability for the period prior to May 2002.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. § 5107.




ORDER

A rating greater than 20 percent for the service-connected 
left knee disability, for the period prior to May 22, 2002, 
is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

